Citation Nr: 1013051	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (the Montgomery GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Navy from 
February 1999 to December 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 administrative 
decision by the Department of Veterans Affairs (VA) 
Muskogee, Oklahoma Regional Office (RO), which determined 
that the appellant was not eligible for VA educational 
assistance benefits under Chapter 30, Title 38, United 
States Code, based upon the fact that he was given an Under 
Honorable Conditions discharge (UHC discharge) from service.

In June 2006 the Board remanded the present claim so that 
the Veteran could be provided with a Board hearing regarding 
his claim.  Subsequently, the Veteran's file was transferred 
to Seattle, Washington, and, in July 2007 the Veteran 
appeared before the undersigned at a Travel Board Hearing 
held in Seattle, Washington.  A transcript of that hearing 
is of record.  In July 2007 the Veteran waived RO 
consideration of the evidence he submitted during his 
hearing, and elected to have his claim returned to the 
Board.  

In January 2008 the Board again remanded the Veteran's 
present claim so that the RO could obtain the Veteran's DD-
214 and any available personnel records.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).


FINDING OF FACT

The character of the Veteran's service does not confer 
eligibility for VA educational assistance benefits under the 
MGIB, Chapter 30, Title 38, United States Code.  


CONCLUSION OF LAW

The Veteran is not eligible for VA educational assistance 
benefits under the MGIB, Chapter 30, Title 38, United States 
Code.  38 U.S.C.A. §§ 107(a) and 3011(a) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.40 and 21.7042 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

There is no legal basis upon which the claim for VA 
educational assistance benefits under the MGIB may be 
awarded and the appellant's claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

Analysis

The Veteran seeks payment of VA educational assistance 
benefits under the Montgomery GI Bill (MGIB), Chapter 30, 
Title 38, United States Code. 

The Veteran has claimed that he is entitled to benefits 
under the MGIB because he completed four years of active 
service.  He further notes that following his initial four 
year enlistment he served two more years on an extension, 
and that during that two year extension period he had an 
alcohol related incident that lead to his UHC discharge, 
rather than honorable discharge.  He specifically contends 
that following his initial four year enlistment, had he been 
discharged and then re-enlisted, he would have received an 
honorable discharge, which would entitle him to MGIB 
benefits.  Thus, he concludes that he should be able to use 
his first four years to qualify for benefits.  

The governing legal criteria, as pertinent to this 
particular case, specify that in order to be eligible to 
receive educational benefits pursuant to Chapter 30, an 
individual, after June 30, 1985, must first become a member 
of the Armed Forces, serve at least three years of 
continuous active duty in the Forces, and must be discharged 
with an "honorable" discharge.  38 U.S.C.A. § 3011(a); 38 
C.F.R. § 21.7042 (a) (4).  A "less than honorable" character 
of discharge (e.g., "under honorable conditions," "general," 
"bad conduct," or "undesirable") is not qualifying for 
Chapter 30.  See VA Adjudication Procedure Manual M22-4, 
Part V, 1.17(e).

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows the 
appellant's service is described as "honorable", and that 
the Veteran was placed on the retired list, transferred to 
the Fleet Reserve or Fleet Marine Corps Reserve, placed on 
the temporary disability retired list, or released in a 
reserve component of the Armed Services.  38 U.S.C.A. § 3011 
(a)(3)(C),(D); 38 C.F.R. § 21.7042 (a)(4)(iii),(iv).  

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).
 
The Veteran's DD-214 shows that the Veteran had one 
continuous period of service in the Navy from February 1999 
to December 2004.  The character of his service was noted to 
be general (under honorable conditions) and the narrative 
reason for separation was alcohol rehabilitation failure.  
His personnel records do not show any other periods of 
service that were honorable or that the Veteran had 
"honorable" service, and that he was placed on the retired 
list, transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, placed on the temporary disability retired list, or 
released in a reserve component of the Armed Services.  See 
38 U.S.C.A. § 3011 (a)(3)(C),(D); 38 C.F.R. § 21.7042 
(a)(4)(iii),(iv).  Thus, under 38 C.F.R. § 21.7042 (a)(4) 
because the Veteran was not given an "honorable" discharge, 
he is not eligible for VA educational assistance benefits 
under the MGIB, Chapter 30, Title 38, United States Code.  
Id.  

The law specifically excludes such service for purposes of 
entitlement to VA educational assistance benefits under the 
MGIB, Chapter 30, Title 38, United States Code.  Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, 
the Board finds that there is no legal basis on which the 
Veteran's claim can be granted.  As the law and not the 
evidence is dispositive, the claim is denied because of lack 
of legal entitlement.  Sabonis, 6 Vet. App. at 30 ; 38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.
The Board is cognizant of, and indeed, sympathetic to the 
Veteran's argument pertaining to the timing of his discharge 
and the efforts he made during service.  However, in this 
case the Board is restricted to applying the pertinent 
statutes, regulations and applicable case law.  See Duro, 
supra.  
 

ORDER

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) educational assistance benefits under Chapter 
30, Title 38, United States Code (the Montgomery GI Bill) is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


